DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 04/11/2022.
	Claims 21-40 are currently pending and presented for examination.

Response to Arguments--
The remarks filed on 04/11/2022 with respect to prior art rejection have been considered and the remarks are persuasive.  The independent claims have been amended to include previously identified allowable subject matter. The prior art rejection is withdrawn. Newly added independent claims 21, 22,23,24 include previously presented independent claims and previously identified allowable subject matter. Claims 21,22,23,24 are allowed.

Allowable Subject Matter

Claims 1,2, 4-16, 18-20, 21-24 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
	regarding claim 1, prior art on record Webb et al.  (US Pub. No.: US 2014/0270743 A1) discloses a control device (Fig. 1; Para 61; 3-axis camera stabilization system 100) configured to control a rotation mechanism ( Para 61-63; the illustrated system 100 is equipped with three motors, a pan axis motor 120, a tilt axis motor 140 and a roll axis motor 130 )  to rotatably hold a camera device (Para 62-64; the system 100 equipped with three motors that provide a rotational input in either direction around the pan 122, tilt 142, and roll 132 axes of the assembly as shown by arrows 121, 131, and 141, respectively. The three motors 120, 130, and 140, when working together, allow a full range of movement of a payload within the gimbal 100. The payload will typically be a camera mounted to the system), comprising a processor (Para 78; control element (controller) 260) configured to execute a program to: 

         determine a mounting state (Para 61-64; Fig 15; Para 132-142; steering member )  of a mounting member (Para 61-64; Fig 15; Para 132-142; steering member; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops.    A threshold window 1560 (thresh-holding function) is set in relation to the obtained joint angle measurements. When the joint angle measurement 1526 falls within the threshold window 1560, a joint angle measurement 1562, as outputted by the threshold function 1560 and registered and processed by the control element 1540, equals zero. However, when the joint angle measurement 1526 exceeds the set threshold window, the threshold function 1560 reduces the joint angle measurement 1526 by the threshold value of the threshold window to derive to the joint angle measurement 1562, which is then provided to the control element 1540)  mounted on a support mechanism  (   Para 61; support base 110 , secondary frame 111, support frame 112,  roll beam 135, members 136, 137, pivot 145 and member 136 , down tubes 146, cross member 147 and all structure elements of  camera stabilization system/gimbal 100) supporting the rotation mechanism (Para 61-64; 132; Fig 15; steering member to move gimbal support wherein the gimbal support includes motors; any component of the gimbal frame that is I n a rotational relationship with the camera may server as a steering member); determine a rotation range of the camera device coupled to the rotation mechanism based on the mounting state of the mounting member  ; and control a rotation of the camera device based on the rotation range determined ( Para 132-147 ; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops. Similarly to the active stabilization control process 1400, the active stabilization control process 1600 is able to perform the active stabilization process for stabilizing a pointing direction of the camera.) .
	However, none of the prior art discloses “determine whether the mounting member is being mounted on the support mechanism as the mounting state of the mounting member; determine the rotation range as a first rotation range in case where the processor determines the mounting member is being mounted on the support mechanism; and determine the rotation range as a second rotation range in case where the processor determines the mounting member is not being mounted on the support mechanism” in combination of other limitation in the claim.
	Claims 2,4-16 are allowed as being dependent from claim 1. 
         Regarding Claim 18, the subject matter is similar to the subject matter disclosed in claim 1; claim 18 is allowed for the same reasons as disclosed in claim 1. 
	Claims 19, 20 are allowed as being dependent from claim 18. 
	Regarding claim 21, prior art on record Webb et al.  (US Pub. No.: US 2014/0270743 A1) discloses a control device (Fig. 1; Para 61; 3-axis camera stabilization system 100) configured to control a rotation mechanism ( Para 61-63; the illustrated system 100 is equipped with three motors, a pan axis motor 120, a tilt axis motor 140 and a roll axis motor 130 )  to rotatably hold a camera device (Para 62-64; the system 100 equipped with three motors that provide a rotational input in either direction around the pan 122, tilt 142, and roll 132 axes of the assembly as shown by arrows 121, 131, and 141, respectively. The three motors 120, 130, and 140, when working together, allow a full range of movement of a payload within the gimbal 100. The payload will typically be a camera mounted to the system), comprising a processor (Para 78; control element (controller) 260) configured to execute a program to: 

         determine a mounting state (Para 61-64; Fig 15; Para 132-142; steering member )  of a mounting member (Para 61-64; Fig 15; Para 132-142; steering member; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops.    A threshold window 1560 (thresh-holding function) is set in relation to the obtained joint angle measurements. When the joint angle measurement 1526 falls within the threshold window 1560, a joint angle measurement 1562, as outputted by the threshold function 1560 and registered and processed by the control element 1540, equals zero. However, when the joint angle measurement 1526 exceeds the set threshold window, the threshold function 1560 reduces the joint angle measurement 1526 by the threshold value of the threshold window to derive to the joint angle measurement 1562, which is then provided to the control element 1540)  mounted on a support mechanism  (   Para 61; support base 110 , secondary frame 111, support frame 112,  roll beam 135, members 136, 137, pivot 145 and member 136 , down tubes 146, cross member 147 and all structure elements of  camera stabilization system/gimbal 100) supporting the rotation mechanism (Para 61-64; 132; Fig 15; steering member to move gimbal support wherein the gimbal support includes motors; any component of the gimbal frame that is I n a rotational relationship with the camera may server as a steering member); 
determine a rotation range of the camera device coupled to the rotation mechanism based on the mounting state of the mounting member  ; and control a rotation of the camera device based on the rotation range determined ( Para 132-147 ; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops. Similarly to the active stabilization control process 1400, the active stabilization control process 1600 is able to perform the active stabilization process for stabilizing a pointing direction of the camera.).
            However, none of the prior art discloses “determine a type of the lens unit mounted on the camera device;
        determine a rotation range of the camera device coupled to the rotation mechanism based on the mounting state of the mounting member and the type of the lens unit; and control a rotation of the camera device based on the rotation range determined” in combination of other limitation in the claim. 

Regarding claim 22, prior art on record Webb et al.  (US Pub. No.: US 2014/0270743 A1) discloses a control device (Fig. 1; Para 61; 3-axis camera stabilization system 100) configured to control a rotation mechanism ( Para 61-63; the illustrated system 100 is equipped with three motors, a pan axis motor 120, a tilt axis motor 140 and a roll axis motor 130 )  to rotatably hold a camera device (Para 62-64; the system 100 equipped with three motors that provide a rotational input in either direction around the pan 122, tilt 142, and roll 132 axes of the assembly as shown by arrows 121, 131, and 141, respectively. The three motors 120, 130, and 140, when working together, allow a full range of movement of a payload within the gimbal 100. The payload will typically be a camera mounted to the system), comprising a processor (Para 78; control element (controller) 260) configured to execute a program to: 

         determine a mounting state (Para 61-64; Fig 15; Para 132-142; steering member )  of a mounting member (Para 61-64; Fig 15; Para 132-142; steering member; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops.    A threshold window 1560 (thresh-holding function) is set in relation to the obtained joint angle measurements. When the joint angle measurement 1526 falls within the threshold window 1560, a joint angle measurement 1562, as outputted by the threshold function 1560 and registered and processed by the control element 1540, equals zero. However, when the joint angle measurement 1526 exceeds the set threshold window, the threshold function 1560 reduces the joint angle measurement 1526 by the threshold value of the threshold window to derive to the joint angle measurement 1562, which is then provided to the control element 1540)  mounted on a support mechanism  (   Para 61; support base 110 , secondary frame 111, support frame 112,  roll beam 135, members 136, 137, pivot 145 and member 136 , down tubes 146, cross member 147 and all structure elements of  camera stabilization system/gimbal 100) supporting the rotation mechanism (Para 61-64; 132; Fig 15; steering member to move gimbal support wherein the gimbal support includes motors; any component of the gimbal frame that is I n a rotational relationship with the camera may server as a steering member); 
determine a rotation range of the camera device coupled to the rotation mechanism based on the mounting state of the mounting member  ; and control a rotation of the camera device based on the rotation range determined ( Para 132-147 ; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops. Similarly to the active stabilization control process 1400, the active stabilization control process 1600 is able to perform the active stabilization process for stabilizing a pointing direction of the camera.).
     	However, none of the prior art discloses “determine a type of the rotation mechanism mounted on the support mechanism;
determine a rotation range of the camera device coupled to the rotation mechanism based on the mounting state of the mounting member and the type of the rotation mechanism; and
control a rotation of the camera device based on the rotation range determined” in combination of other limitation in the claim. 

	Reading claim 23, the subject matter disclosed in claim 23 is similar to the subject matter disclosed in claim 21; therefore claim 23 is allowed for the same reason as set forth in claim 21.
           Reading claim 24, the subject matter disclosed in claim 24 is similar to the subject matter disclosed in claim 22; therefore claim 24 is allowed for the same reason as set forth in claim 22.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696